Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 03/31/22. Claims 1-31 are pending in this application.
Restriction/Election
This office action acknowledges applicant’s election of claims 1-21 for examination. Claims 22-31 have been withdrawn from examination.
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, and 21 are rejected under 35 U.S.C. §102 as being unpatentable over Han (US 20180122943 A1).
Regarding claim 1, Han discloses An apparatus comprising: a data line (see data lines 70/72); 
a memory cell coupled to the data line, the memory cell including (see e.g. para 103 disclosing memory cell): 
a first transistor (left transistor 24) including a first region electrically coupled to the data line (bitline/dataline 70/72), and 
a charge storage structure electrically separated from the first region(see para [00114] disclosing floating bodies having charge (70/72)); and 
a second transistor (right transistor 24) including a second region coupled to the charge storage structure and the data line (see 30/64 70/72); and 
a ground connection coupled to the first region of the first transistor (see par [0181] disclosing grounding of 74); and 
a conductive line electrically separated from the first and second regions (see fig 9a, disclosing top and bottom 160), part of the conductive line spanning across part of the first region of the first transistor and part of the second region (across two transistors, see fig 9a)of the second transistor and forming a gate of the first and second transistors(see fi 9A disclosing common gate 160 in configuration).
Regarding claim 2, Han discloses the apparatus of claim 1, wherein the first region includes a channel region of the first transistor, and the second region includes a channel region of the second transistor (see left and right channels 24).
Regarding claim 3, Han discloses the apparatus of claim 1, wherein the first region includes p-type semiconductor material and the second region includes n-type semiconductor material (see fig 9a disclosing p and n type semiconductor). 
Regarding claim 4, Han discloses the apparatus of claim 1, wherein the second region comprises a semiconducting oxide material (see para [0106] disclosing silicon oxide).
Regarding claim 5, Han discloses the apparatus of claim 1, wherein the first and second transistors have different threshold voltages (see paras [0114] and [0115] disclosing different operating  voltages).
Regarding claim 6, Han discloses the apparatus of claim 1, wherein the second transistor has a threshold voltage greater than a threshold voltage of the first transistor(see paras [0114] and [0115] disclosing different operating  voltages, see para [0115] disclosing −0.2 volts is applied to WL2 terminal 72, about 0.0 volts is applied to SL terminal 74, about −0.2 volts is applied to BL terminal 76, about 0.0 volts is applied to SUB terminal 78, and a positive voltage like, for example, +1.2 volts).
Regarding claim 7, Han discloses the apparatus of claim 1, wherein the first transistor has a first threshold voltage less than zero when the charge storage structure is in a first state, and the first transistor has a second threshold voltage less than zero when the charge storage structure is in a second state, and the first and second states represent different values of information stored in the memory cell (see par [0114] disclosing negative voltages).
Regarding claim 8, Han discloses the apparatus of claim 1, further comprising:
an additional data line (see fig 9a disclosing four transistors); and
an additional memory cell, the additional memory cell including (see fig 9a disclosing memory cells, and para [0116]):
a first additional transistor including a first additional region electrically coupled to the additional data line and the ground connection, and an additional charge storage structure electrically separated from the first additional region (see para fig 9a disclosing coupling of four transistors); and
a second additional transistor including a second additional region electrically coupled to the additional charge storage structure and the additional data line(see para fig 9a disclosing coupling of four transistors), wherein
the conductive line is electrically separated from the first and second additional regions, and part of the conductive line spans across part of the first additional region of the first additional transistor and part of the second additional region of the second additional transistor(see para fig 9a disclosing coupling of four transistors).
Regarding claim 9 , Han discloses the apparatus of claim 1, further comprising an additional memory cell, wherein the memory cell is included in a first deck of memory cells of the apparatus, the additional memory cell is included in a second deck of additional memory cells of the apparatus, and the first deck of memory cells and the second deck of memory cells are located in different levels of the apparatus (see e.g. different examples of transistors in different levels).
Regarding claim 10, Han discloses an apparatus comprising:
a conductive plate located in a first level of the apparatus (see 96);
a conductive region located in a second level of the apparatus (30 buried layer);
a memory cell located between the first and second levels and coupled to the conductive region and the conductive plate (see source drain gate), the memory cell including:
a memory element (connected via 96, see  para [0104]);
a channel region contacting the memory element and the conductive region (see 24 contacting 30); and
a semiconductor material electrically coupled to the conductive region and the conductive plate (doped buried regions and source/channel material); and
a conductive line electrically separated from the memory element, the channel region, and
the semiconductor material, part of the conductive line spanning across part of the semiconductor material and the channel region (see conductive lines 70/70).
Regarding claim 11, Han discloses the apparatus of claim 10, wherein the semiconductor material and the channel region have material of different conductivity types (see fig 9a and paras [0130] disclosing different conductivity types).
Regarding claim 12, Han discloses the apparatus of claim 10, wherein the conductive region is part of a data line of the apparatus, and the conductive line is part of a word line of the apparatus(bitline/dataline 70/72, see para [0136]).
Regarding claim 13, Han discloses the apparatus of claim 12, wherein the conductive plate includes a ground plate of the apparatus (see 181 disclosing grounding the apparatus).
Regarding claim 14, Han discloses the apparatus of claim 10, wherein:
the memory element includes a first material located in a third level of the apparatus between the first and second levels(see figs 25 disclosing semiconductor materials in at least four levels); and
the channel region includes a second material located in a fourth level of the apparatus between the second and third levels (see figs 25 disclosing semiconductor materials in at least four levels).
Regarding claim 21 Han discloses the apparatus of claim 10, at least at para [0167] discloses wherein the channel region comprises at least one of zinc tin oxide (ZTO), indium zinc oxide (IZO), zinc oxide (ZnOx), indium gallium zinc oxide (IGZO), indium gallium silicon oxide IGSO), indium oxide (InOx, In2O3), tin oxide (SnO2), titanium oxide (TiOx), zinc oxide nitride (Zn,OyNz), magnesium zinc oxide (MgxZnyO;), indium zinc oxide (InxZnyO-), indium gallium zinc oxide (InxGayZnzO,), zirconium indium zinc oxide (ZrxInyZnzOa), hafnium indium zinc oxide (Hf,InyZnzO,), tin indium zinc oxide (SnxInyZnzOu,), aluminum tin indium zinc oxide (AlxSnyInzZn,Og), silicon indium zinc oxide (SixInyZn,O,), zinc tin oxide (ZnxSnyO,), aluminum zinc tin oxide (AlxZnySnzO,), gallium zinc tin oxide (GaxZnySnzOu), zirconium zinc tin oxide (ZrxZnySnzOa), indium gallium silicon oxide (InGaSiO), and gallium phosphide (GaP).
Allowable Subject Matter
Claims 15-20 recite allowable subject matter. In particular, the cited art do not disclose an additional conductive region located in the second level of the apparatus and electrically separated from the conductive region; an additional memory cell located between the first and second levels and coupled to the additional conductive region and the conductive plate, the additional memory cell including: an additional memory element; an additional channel region contacting the additional memory element and the additional conductive region; and an additional semiconductor material coupled to the additional conductive region and the conductive plate, wherein, the conductive line is electrically separated from the additional memory element, the additional channel region, and the additional semiconductor material, and an additional part of the conductive line spans across part of the additional semiconductor material and the additional channel region, as recited in claim 15. Claims 16-20 depend from claim 15 and also are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813